DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/22/2022 has been entered. Claims 1-2, 5-8, 10-12, 15-18, and 20 have been placed in condition for allowance per the examiner’s amendment detailed below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Drysdale on 6/6/2022.

Please amend the claims as shown below: 

1.	(Amendments)	An indoor air quality (IAQ) system for a building, comprising:
an IAQ sensor module that is located within the building and that comprises at least one of:
a temperature sensor configured to measure a temperature of air at the IAQ sensor module;
a relative humidity (RH) sensor configured to measure a RH of the air at the IAQ sensor module;
a particulate sensor configured to measure an amount of particulate of at least a predetermined size present in the air at the IAQ sensor module;
a volatile organic compound (VOC) sensor configured to measure an amount of VOCs present in the air at the IAQ sensor module; and
a carbon dioxide sensor configured to measure an amount of carbon dioxide present in the air at the IAQ sensor module; and
at least one of a thermostat and an IAQ control module configured to, in response to a determination that one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide is greater than a predetermined value while one of a plurality of mitigation devices is off:
calculate a value of an area between:
a baseline value; and
a curve formed by the one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide; and
when the value of the area is greater than a predetermined value.
2.	(Original)	The IAQ system of claim 1 wherein the mitigation devices include at least two of:
an air handler unit of a heating, ventilation, and air conditioning (HVAC) system a blower of an air handler unit of the HVAC system of the building;
a condenser unit of the HVAC system of the building;
an air purifier configured to receive power via a standard wall outlet and to filter particulate from air within the building;
a humidifier configured to humidify air within the building;
a dehumidifier configured to dehumidify air within the building; and
a ventilator configured to vent air out of the building from within the building.
3.	(Cancelled)	
4.	(Cancelled)	
5.	(Amendments)	The IAQ system of claim 1  
6.	(Original)	The IAQ system of claim 1 wherein the at least one of the thermostat and the IAQ control module is configured to selectively turn on the one of the plurality of mitigation devices when at least two of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide are greater than respective predetermined values.
7.	(Previously presented)	The IAQ system of claim 6 wherein the at least one of the thermostat and the IAQ control module is configured to maintain the one of the plurality of mitigation devices off when:
only one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide is greater than the predetermined value; and
the value of the area is less than a predetermined value.
8.	(Previously presented)	The IAQ system of claim 1 wherein the at least one of the thermostat and the IAQ control module is configured to selectively turn on at least one of the plurality of mitigation devices when:
at least two of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide are greater than respective predetermined values; and
the value of the area is less than a predetermined value.
9.	(Cancelled)	
10.	(Original)	The IAQ system of claim 1 wherein the at least one of the thermostat and the IAQ control module is configured to selectively turn on at least one of the plurality of mitigation devices when at least three of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide are greater than respective predetermined values.
11.	(Amendments)	A method, comprising:
at least one of:
by a temperature sensor of an indoor air quality (IAQ) sensor module within a building, measuring a temperature of air at the IAQ sensor module;
by a relative humidity (RH) sensor of the IAQ sensor module within the building, measuring a RH of the air at the IAQ sensor module;
by a particulate sensor of the IAQ sensor module within the building, measuring an amount of particulate of at least a predetermined size present in the air at the IAQ sensor module;
by a volatile organic compound (VOC) sensor of the IAQ sensor module within the building, measuring an amount of VOCs present in the air at the IAQ sensor module; and
by a carbon dioxide sensor of the IAQ sensor module within the building, measuring an amount of carbon dioxide present in the air at the IAQ sensor module; and
in response to a determination that one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide is greater than a predetermined value while one of a plurality of mitigation devices is off:
calculating a value of an area between:
a baseline value; and
a curve formed by the one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide; and
when the value of the area is greater than a predetermined value.

12.	(Original)	The method of claim 11 wherein the mitigation devices include at least two of:
an air handler unit of a heating, ventilation, and air conditioning (HVAC) system a blower of an air handler unit of the HVAC system of the building;
a condenser unit of the HVAC system of the building;
an air purifier configured to receive power via a standard wall outlet and to filter particulate from air within the building;
a humidifier configured to humidify air within the building;
a dehumidifier configured to dehumidify air within the building; and
a ventilator configured to vent air out of the building from within the building.
13.	(Cancelled)	
14.	(Cancelled)	
15.	(Amendments)	The method of claim 12 
16.	(Original)	The method of claim 11 wherein selectively turning on the one of the plurality of mitigation devices includes selectively turning on the one of the plurality of mitigation devices when at least two of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide are greater than respective predetermined values.
17.	(Previously presented)	The method of claim 16 further comprising maintaining the one of the plurality of mitigation devices off when:
only one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide is greater than the predetermined value; and
the value of the area is less than a predetermined value.
18.	(Previously presented)	The method of claim 11 wherein selectively turning on the one of the plurality of mitigation devices includes selectively turning on at least one of the plurality of mitigation devices when:
at least two of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide are greater than respective predetermined values; and
the value of the area is less than a predetermined value.
19.	(Cancelled)	
20.	(Original)	The method of claim 11 wherein selectively turning on the one of the plurality of mitigation devices includes selectively turning on at least one of the plurality of mitigation devices when at least three of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide are greater than respective predetermined values.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The applicant amended the claims to include the following new limitations: 
”calculate a value of an area between:
A baseline value; and
a curve formed by the one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide; and
turn on the one of the plurality of mitigation devices when the of the area is greater than a predetermined value.”

The closest prior art of reference is Ganesh et al. (US Patent 5,915,473). Ganesh teaches a climate control that includes a graph of heating/cooling setpoints, baseline curves, and measured parameter curves (see at least Fig. 2). The system then establishes various areas between the curves and setpoints, and based on the determined areas, activating various portions of the HVAC system to achieve the desired effect based on the determined point. However, Ganesh appears silent on; ”calculate a value of an area between:
A baseline value; and
a curve formed by the one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide; and
turn on the one of the plurality of mitigation devices when the of the area is greater than a predetermined value.”
As such, claims 1-2, 5-8, 10-12, 15-18, and 20 have been placed in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117